DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 18 - 19 of claim 1 recite, in part, “the presented three-dimensional electronic image; the one or more applications for using the at least one measurement” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --the presented three-dimensional electronic image; and the one or more applications for using the at least one distance measurement-- in order to maintain consistency with line 17 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claims 9 - 15 are objected to because of the following informalities: Line 1 of claims 9 - 15 recite, in part, “the at least one measurement” which appear to contain inconsistent claim terminology. The Examiner suggests amending the claims to --the at least one distance measurement-- in order to maintain consistency with line 17 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crain et al. U.S. Publication No. 2014/0368378 A1.

-	With regards to claim 1, Crain et al. disclose a system (Crain et al., Abstract, Pg. 2 ¶ 0016 - 0017, Pg. 4 ¶ 0097 - 0098, Pg. 7 ¶ 0110 - 0112, Pg. 8 ¶ 0116, Pg. 8 ¶ 0120 - Pg. 9 ¶ 0123, Pg. 11 ¶ 0146 - 0148, Pg. 13 ¶ 0157 - 0158, Pg. 41 ¶ 0626 - 0630) comprising, one or more applications running on one or more processors of a remote server (Crain et al., Pg. 4 ¶ 0098, Pg. 8 ¶ 0120 - Pg. 9 ¶ 0123, Pg. 13 ¶ 0157 - 0158, Pg. 25 ¶ 0260, Pg. 41 ¶ 0626 - 0630) and a mobile application running on at least one processor of a mobile device, (Crain et al., Pg. 4 ¶ 0098, Pg. 7 ¶ 0110 and 0112, Pg. 8 ¶ 0119 - Pg. 9 ¶ 0121, Pg. 13 ¶ 0157 - 0158, Pg. 41 ¶ 0626 - 0630 [“scanner 10 will be described in the context of being handheld and used for imaging of interior environments such as inside buildings and other structures” and “although the scanner 10 includes a processor 24, the function of processing the collected data to form images may be performed by a different processor external to the scanner, without departing from the scope of the present invention. For example, the processor 24 of the scanner 10 may be operative to control images shown on the display, receive user input, and to send signals via the communications interface 40 to a different processor (e.g., an offsite processor) which uses the collected data for imaging. The processed data may be transmitted to the scanner 10 via the interconnections interface 40 for use on the scanner such as viewing on the display 22”]) wherein the one or more applications are communicatively coupled with the mobile application, (Crain et al., Pg. 4 ¶ 0098, Pg. 8 ¶ 0120 - Pg. 9 ¶ 0123, Pg. 13 ¶ 0157 - 0158, Pg. 41 ¶ 0626 - 0630 [“scanners may be part of a system which includes a remotely positioned processor which may be adapted for receiving and processing the data acquired by the scanner for processing the data (e.g., for generating an image or model)” and “communications interface 40 may be adapted for connection to peripheral devices including additional processing units (e.g., graphical processing units) and other devices”]) wherein the mobile device comprises an optical sensor; (Crain et al., Fig. 4, Pg. 4 ¶ 0098 - Pg. 5 ¶ 0102, Pg. 6 ¶ 0108, Pg. 7 ¶ 0110 - 0113, Pg. 7 ¶ 0115 - Pg. 8 ¶ 0116, Pg. 9 ¶ 0121, Pg. 13 ¶ 0158) the mobile application for controlling the optical sensor in capturing a plurality of structures at an installation site, (Crain et al., Pg. 2 ¶ 0016 - 0018, Pg. 5 ¶ 0101 - Pg. 6 ¶ 0106, Pg. 7 ¶ 0110, Pg. 9 ¶ 0122 - Pg. 10 ¶ 0129, Pg. 10 ¶ 0132 - 0133, Pg. 11 ¶ 0139 - 0144, Pg. 12 ¶ 0152, Pg. 13 ¶ 0154 - 0155, Pg. 14 ¶ 0163, Pg. 15 ¶ 0169, Pg. 18 ¶ 0208, Pg. 37 ¶ 0479 - 0498, Pg. 39 ¶ 0551 - 0556) wherein the capturing includes aiming the optical sensor at the plurality of structures and scanning the plurality of structures, (Crain et al., Figs. 8 & 11, Pg. 2 ¶ 0016 - 0018, Pg. 4 ¶ 0098 - Pg. 6 ¶ 0105, Pg. 9 ¶ 0122 - 0125, Pg. 10 ¶ 0127 - 0129 and 0132 - 0133, Pg. 11 ¶ 0146 - 0147, Pg. 13 ¶ 0154 - 0155, Pg. 38 ¶ 0503 - 0505) wherein the capturing detects depth data of the plurality of structures; (Crain et al., Pg. 4 ¶ 0098 - Pg. 5 ¶ 0100, Pg. 5 ¶ 0102 - 0103, Pg. 8 ¶ 0116, Pg. 9 ¶ 0125, Pg. 10 ¶ 0127 - 0129, Pg. 14 ¶ 0159 - 0161, Pg. 16 ¶ 0177, Pg. 33 ¶ 0355, Pg. 38 ¶ 0534 - 0538, Pg. 39 ¶ 0551 - 0560) the mobile application configured to transmit the depth data of the plurality of structures to the one or more applications; (Crain et al., Pg. 4 ¶ 0098 - Pg. 5 ¶ 0100, Pg. 8 ¶ 0120 - Pg. 9 ¶ 0122, Pg. 10 ¶ 0127 - 0129, Pg. 13 ¶ 0157 - 0158, Pg. 41 ¶ 0626 - 0630 [“scanners may or may not have the capability of processing the acquired data for building an image or model. The scanners may be part of a system which includes a remotely positioned processor which may be adapted for receiving and processing the data acquired by the scanner for processing the data (e.g., for generating an image or model)” and “although the scanner 10 includes a processor 24, the function of processing the collected data to form images may be performed by a different processor external to the scanner, without departing from the scope of the present invention. For example, the processor 24 of the scanner 10 may be operative to control images shown on the display, receive user input, and to send signals via the communications interface 40 to a different processor (e.g., an offsite processor) which uses the collected data for imaging”]) the one or more applications configured to use the depth data for creating a three- dimensional electronic image of the plurality of structures; (Crain et al., Fig. 8, Pg. 2 ¶ 0016 - 0018, Pg. 4 ¶ 0098, Pg. 5 ¶ 0100 - 0103, Pg. 9 ¶ 0121 - 0123 and 0125, Pg. 11 ¶ 0140 and 0144 - 0145, Pg. 13 ¶ 0157 - Pg. 14 ¶ 0159, Pg. 14 ¶ 0161, Pg. 16 ¶ 0177, Pg. 32 ¶ 0306, Pg. 38 ¶ 0534 - 0538, Pg. 39 ¶ 0557 - 0560, Pg. 41 ¶ 0626 - 0630 [“scanners may or may not have the capability of processing the acquired data for building an image or model. The scanners may be part of a system which includes a remotely positioned processor which may be adapted for receiving and processing the data acquired by the scanner for processing the data (e.g., for generating an image or model)” and “A model as used herein is a type of an image and more specifically a three-dimensional composite image which includes image data of multiple types and/or image data collected from multiple positions and/or perspectives”]) the one or more applications for presenting the three-dimensional electronic image of the plurality of structures through an electronic interface; (Crain et al., Pg. 2 ¶ 0018, Pg. 8 ¶ 0118 - Pg. 9 ¶ 0123, Pg. 9 ¶ 0125, Pg. 11 ¶ 0145 - 0146, Pg. 13 ¶ 0158 - Pg. 14 ¶ 0159, Pg. 14 ¶ 0161 - 0164, Pg. 15 ¶ 0167, Pg. 16 ¶ 0177, Pg. 18 ¶ 0208, Pg. 36 ¶ 0447, Pg. 38 ¶ 0504 - 0505, Pg. 41 ¶ 0626 - 0630) the one or more applications for providing an electronic measurement tool for generating at least one distance measurement from a first point of the presented three-dimensional electronic image to a second point of the presented three-dimensional electronic image; (Crain et al., Fig. 8, Pg. 2 ¶ 0017, Pg. 9 ¶ 0121 - 0125, Pg. 11 ¶ 0140 - 0145 and 0148, Pg. 14 ¶ 0163, Pg. 18 ¶ 0208, Pg. 36 ¶ 0460, Pg. 37 ¶ 0469 and 0479 - 0498, Pg. 39 ¶ 0551 - 0556, Pg. 41 ¶ 0626 - 0630) the one or more applications for using the at least one measurement to identify equipment for installation at the installation site. (Crain et al., Pg. 2 ¶ 0017, Pg. 5 ¶ 0101, Pg. 9 ¶ 0122 - 0123, Pg. 11 ¶ 0139 - 0140 and 0144, Pg. 14 ¶ 0163, Pg. 15 ¶ 0169, Pg. 18 ¶ 0208, Pg. 39 ¶ 0551 - 0560, Pg. 41 ¶ 626 - 0630 [“generating a three-dimensional model of the scanned structure and determining from the model size of components for installation at the structure”, “a scan may be performed and an associated model may be created for the purpose of interior design and/or construction. As described above, scanning according to the present invention enables precise virtual measurement from the model rather than measuring by hand”, “the model may be used to display to the home owner potential furniture and/or various arrangements of furniture or other home furnishings. For example, in FIG. 27, the cabinet 641 shown may be a virtual reality representation of a cabinet to enable the homeowner to determine whether it fits properly in the space” and “manufacturing components for installation at the structure based on dimensions and irregularities of the structure as represented in the model without performing in-person measurements of the actual structure by hand”]) 

-	With regards to claim 2, Crain et al. disclose the system of claim 1, wherein the capturing includes the mobile application instructing a directional positioning of the optical sensor by presenting visual direction through a mobile device electronic interface. (Crain et al., Pg. 10 ¶ 0127 - 0129, Pg. 13 ¶ 0155, Pg. 38 ¶ 0503 - 0505, Pg. 41 ¶ 0626 - 0630) 

-	With regards to claim 3, Crain et al. disclose the system of claim 1, wherein the depth data comprises three-dimensional point data of the plurality of structures. (Crain et al., Fig. 8, Pg. 2 ¶ 0016 - 0018, Pg. 5 ¶ 0099 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0108, Pg. 9 ¶ 0123 - 0125, Pg. 10 ¶ 0127 - 0129, Pg. 11 ¶ 0142 - 0145, Pg. 16 ¶ 0177 - 0179) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crain et al. U.S. Publication No. 2014/0368378 A1 as applied to claim 3 above, and further in view of Kawanishi et al. U.S. Publication No. 2018/0155155 A1.

-	With regards to claim 4, Crain et al. disclose the system of claim 3, wherein the using the depth data comprises identifying structural elements at the installation site. (Crain et al., Pg. 2 ¶ 0017, Pg. 5 ¶ 0101 - Pg. 6 ¶ 0106, Pg. 6 ¶ 0108, Pg. 9 ¶ 0123, Pg. 11 ¶ 0139 - 0144, Pg. 12 ¶ 0149, Pg. 12 ¶ 0152 - Pg. 13 ¶ 0155, Pg. 14 ¶ 0160 and 0164, Pg. 15 ¶ 0169, Pg. 16 ¶ 0177 - 0179 [“The radar scan done in step 1 develops locations of objects within the walls, floors and ceilings, such as studs, joists and other structural members, utilities infrastructure such as wiring, receptacles, switches, plumbing, HVAC ducting, HVAC registers, etc. These objects are identified and verified through context”]) Crain et al. fail to disclose explicitly structural elements of a hoistway. Pertaining to analogous art, Kawanishi et al. disclose wherein the using the depth data comprises identifying structural elements of a hoistway at the installation site. (Kawanishi et al., Abstract, Figs. 9 - 14, Pg. 5 ¶ 0065 - 0067 and 0074 - 0076, Pg. 6 ¶ 0080 - 0083 and 0089 - 0092) Crain et al. and Kawanishi et al. are combinable because they are both directed towards systems and methods that scan a location to produce three-dimensional information of the location and determine various dimensions of structures and distance measurements between the structures present in the scanned location from the three-dimensional information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crain et al. with the teachings of Kawanishi et al. This modification would have been prompted in order to enhance the base device of Crain et al. with the well-known and applicable technique Kawanishi et al. applied to a comparable device. Capturing three-dimensional distance data of a hoistway, and its structural elements, as taught by Kawanishi et al., would enhance the base device of Crain et al. by allowing for it to be utilized in additional applications and/or scenarios wherein its features would be helpful to users, such as for determining the dimensions and distances between various objects and elevator components present in a hoistway as taught by Kawanishi et al., thereby increasing its appeal and usefulness to potential end users. Furthermore, this modification would have been prompted by the teachings and suggestions of Crain et al. that their system may be utilized to capture data in various settings such as indoor environments, that a scanned target can be any environment, structure and/or object desired, that they model the dimensions of an entirety of a structure, including surface and subsurface aspects, and that their system enables dimensioning of every aspect of an interior for modeling and includes data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets, see at least page 5 paragraph 0101, page 5 paragraph 0103 - page 6 paragraph 0104, page 6 paragraph 0108, page 9 paragraphs 0122 - 0123, page 10 paragraph 0132 and page 11 paragraphs 0140 and 0144 of Crain et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the base device of Crain et al. would be utilized in a hoistway to obtain dimensions of various objects and structural elements of the hoistway, as well as distance measurements between the objects and structural elements of the hoistway, so as to increase the appeal and usefulness of the base device to potential end users by expanding the number of potential applications and scenarios in which it may be utilized. Therefore, it would have been obvious to combine Crain et al. with Kawanishi et al. to obtain the invention as specified in claim 4.

-	With regards to claim 5, Crain et al. in view of Kawanishi et al. disclose the system of claim 4, wherein the structural elements comprise a ceiling. (Crain et al., Pg. 5 ¶ 0103, Pg. 9 ¶ 0123, Pg. 10 ¶ 0126 - 0129 and 0132 - 0133, Pg. 11 ¶ 0140 - 0144 and 0147, Pg. 16 ¶ 0177 - 0179) In addition, analogous art Kawanishi et al. disclose wherein the structural elements comprise a ceiling. (Kawanishi et al., Abstract, Pg. 1 ¶ 0008, Pg. 5 ¶ 0074) 

-	With regards to claim 6, Crain et al. in view of Kawanishi et al. disclose the system of claim 4, wherein the structural elements comprise at least one wall. (Crain et al., Pg. 5 ¶ 0103, Pg. 9 ¶ 0123, Pg. 10 ¶ 0126 - 0129 and 0132 - 0133, Pg. 11 ¶ 0140 - 0144 and 0147, Pg. 16 ¶ 0177 - 0179, Pg. 37 ¶ 0479 - 0498) In addition, analogous art Kawanishi et al. disclose wherein the structural elements comprise at least one wall. (Kawanishi et al., Abstract, Pg. 1 ¶ 0008, Pg. 3 ¶ 0043, Pg. 5 ¶ 0074 - 0076) 

-	With regards to claim 7, Crain et al. in view of Kawanishi et al. disclose the system of claim 4, wherein the structural elements comprise at least one beam. (Crain et al., Figs. 6 & 9, Pg. 6 ¶ 0104 - 0106, Pg. 9 ¶ 0123 - 0124, Pg. 10 ¶ 0128 - 0129 and 0137 - 0138, Pg. 11 ¶ 0140 - 0144, Pg. 12 ¶ 0150 - 0151, Pg. 14 ¶ 0163, Pg. 16 ¶ 0178 - 0181) In addition, analogous art Kawanishi et al. disclose wherein the structural elements comprise at least one beam. (Kawanishi et al., Figs. 11 - 14, Pg. 1 ¶ 0008, Pg. 5 ¶ 0074 - 0075, Pg. 6 ¶ 0080 - 0083, 0088 - 0092 and 0094) 

-	With regards to claim 8, Crain et al. in view of Kawanishi et al. disclose the system of claim 4. Crain et al. fail to disclose explicitly wherein the structural elements comprise at least one rope. However, the Examiner takes official notice of the fact that including at least one rope in the structural elements of a hoistway is notoriously well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Crain et al. in view of Kawanishi et al. to include identifying at least one rope in the hoist way. This modification would have been prompted in order to enhance the combined base device of Crain et al. in view of Kawanishi et al. with the well-known fact that a rope(s) is a commonly encountered structural element in hoistways. Including at least one rope in the structural elements of the hoistway would enhance the combined base device by allowing for it to be utilized in hoistways that include at least one rope as a structural element in order to facilitate the complete dimensioning and measurement of every aspect in such hoistways and thereby ensure that every dimensioning and measurement detail is obtained when the combined base device is utilized in hoistways that include at least one rope as a structural element. Furthermore, this modification would have been prompted by the teachings and suggestions of Crain et al. that their system may be utilized to capture data in various settings such as indoor environments, that a scanned target can be any environment, structure and/or object desired, that they model the dimensions of an entirety of a structure, including surface and subsurface aspects, and that their system enables dimensioning of every aspect of an interior for modeling and includes data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets, see at least page 5 paragraph 0101, page 5 paragraph 0103 - page 6 paragraph 0104, page 6 paragraph 0108, page 9 paragraphs 0122 - 0123, page 10 paragraph 0132 and page 11 paragraphs 0140 and 0144 of Crain et al. Moreover, this modification would have been prompted by the teachings and suggestions of Kawanishi et al. that their calculated dimensions of an elevator shaft include the distances between objects, such as the wall surfaces and elevator components, etc., see at least page 5 paragraphs 0074 - 0075 of Kawanishi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would be utilized in hoistways that include at least one rope as a structural element and would obtain a complete dimensioning and measurement of every aspect in such hoistways. Therefore, it would have been obvious to combine Crain et al. in view of Kawanishi et al. with the well-known technique of including at least one rope in the structural elements of a hoistway to obtain the invention as specified in claim 8.

-	With regards to claim 9, Crain et al. in view of Kawanishi et al. disclose the system of claim 4, wherein the at least one measurement comprises a measurement of the structure. (Crain et al., Figs. 6, 9 & 16, Pg. 6 ¶ 0104 - 0106, Pg. 9 ¶ 0123 - 0124, Pg. 11 ¶ 0140 - 0144, Pg. 12 ¶ 0150 - 0151, Pg. 14 ¶ 0163, Pg. 18 ¶ 0208, Pg. 36 ¶ 0453 - 0460, Pg. 37 ¶ 0484 - 0498) Crain et al. fail to disclose explicitly a measurement of the hoistway. Pertaining to analogous art, Kawanishi et al. disclose wherein the at least one measurement comprises a measurement of the hoistway. (Kawanishi et al., Abstract, Pg. 1 ¶ 0008, Pg. 3 ¶ 0043, Pg. 4 ¶ 0058, Pg. 5 ¶ 0074 - 0076) 

-	With regards to claims 10, Crain et al. in view of Kawanishi et al. disclose the system of claim 9, wherein the at least one measurement comprises a beam height. (Crain et al., Figs. 6 & 9, Pg. 6 ¶ 0104 - 0106, Pg. 9 ¶ 0123 - 0124, Pg. 11 ¶ 0140 - 0144, Pg. 12 ¶ 0150 - 0151, Pg. 14 ¶ 0163, Pg. 36 ¶ 0453 - 0460, Pg. 37 ¶ 0484 - 0498) In addition, analogous art Kawanishi et al. disclose wherein the at least one measurement comprises a beam height. (Kawanishi et al., Pg. 6 ¶ 0080 - 0084 and 0089 - 0092 [“dimensional information for the guide rail”]) 

-	With regards to claim 11, Crain et al. in view of Kawanishi et al. disclose the system of claim 9, wherein the at least one measurement comprises a beam width. (Crain et al., Figs. 6 & 9, Pg. 6 ¶ 0104 - 0106, Pg. 9 ¶ 0123 - 0124, Pg. 11 ¶ 0140 - 0144, Pg. 12 ¶ 0150 - 0151, Pg. 14 ¶ 0163, Pg. 36 ¶ 0453 - 0460, Pg. 37 ¶ 0484 - 0498) In addition, analogous art Kawanishi et al. disclose wherein the at least one measurement comprises a beam width. (Kawanishi et al., Pg. 6 ¶ 0080 - 0084 and 0089 - 0092 [“dimensional information for the guide rail”]) 

-	With regards to claim 12, Crain et al. in view of Kawanishi et al. disclose the system of claim 9, wherein the at least one measurement comprises a beam to beam distance. (Crain et al., Figs. 6, 9 & 16, Pg. 6 ¶ 0104 - 0106, Pg. 9 ¶ 0123 - 0124, Pg. 11 ¶ 0140 - 0144, Pg. 12 ¶ 0150 - 0151, Pg. 14 ¶ 0163, Pg. 36 ¶ 0453 - 0460, Pg. 37 ¶ 0484 - 0498) In addition, analogous art Kawanishi et al. disclose wherein the at least one measurement comprises a beam to beam distance. (Kawanishi et al., Pg. 5 ¶ 0074 - 0076, Pg. 6 ¶ 0090, Pg. 6 ¶ 0094 - Pg. 7 ¶ 0096, Pg. 7 ¶ 0106) 

-	With regards to claim 13, Crain et al. in view of Kawanishi et al. disclose the system of claim 9, wherein the at least one measurement comprises a beam edge offset distance and all primary and secondary linear measurements and offsets of every aspect of the structural elements at the site. (Crain et al., Pg. 9 ¶ 0123 - 0124, Pg. 10 ¶ 0127 - 0129, Pg. 10 ¶ 0137 - Pg. 11 ¶ 0144, Pg. 11 ¶ 0146 - 0147, Pg. 14 ¶ 0163, Pg. 37 ¶ 0479 - 0498 [“the scanner may be used to model not just interior environments but also the exterior of the structure and/or various other parts of the structure or the entirety of the structure, including surface and subsurface aspects” and “The surfaces of the room as detected with the radar may now be merged with the control coordinates to enable dimension of every aspect of the interior for modeling. This will include creation of all the data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets”]) Crain et al. fail to disclose explicitly a beam edge to rope center distance. Pertaining to analogous art, Kawanishi et al. disclose wherein the at least one measurement comprises a beam edge to elevator component distance. (Kawanishi et al., Pg. 5 ¶ 0074 - 0076, Pg. 6 ¶ 0090, Pg. 7 ¶ 0106 [“the dimensions calculator 105 calculates the dimensions of the elevator shaft, by using second integrated measurement data after the alignment for the whole elevator shaft, as acquired by the alignment process. Here, the dimensions of the elevator shaft means the height from the floor to the ceiling of the elevator shaft, and the distances between objects, such as the wall surfaces and elevator components, etc.” and “rail information acquirer 107 is able to acquire the distance between two guide rails, either from the design data of the object elevator, or from the results of actual measurement on-site”]) Kawanishi et al. fail to disclose expressly that a rope is included as an elevator component. However, the Examiner takes official notice of the fact that including a rope as part of the elevator components found in a hoistway is notoriously well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Crain et al. in view of Kawanishi et al. with to include a rope as part of the elevator components found in the hoistway. This modification would have been prompted in order to enhance the combined base device of Crain et al. in view of Kawanishi et al. with the well-known fact that a rope(s) is a commonly encountered structural element of an elevator found in hoistways. Including a rope(s) in the structural elements of the hoistway would enhance the combined base device by allowing for it to be utilized in hoistways that include ropes as a structural element in order to facilitate the complete dimensioning and measurement of every aspect in such hoistways, including a beam edge to rope center distance measurement, and thereby ensure that every dimensioning and measurement detail is obtained when the combined base device is utilized in hoistways that include ropes as a structural element. Furthermore, this modification would have been prompted by the teachings and suggestions of Crain et al. that their system may be utilized to capture data in various settings such as indoor environments, that a scanned target can be any environment, structure and/or object desired, that they model the dimensions of an entirety of a structure, including surface and subsurface aspects, and that their system enables dimensioning of every aspect of an interior for modeling and includes data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets, see at least page 5 paragraph 0101, page 5 paragraph 0103 - page 6 paragraph 0104, page 6 paragraph 0108, page 9 paragraphs 0122 - 0123, page 10 paragraph 0132 and page 11 paragraphs 0140 and 0144 of Crain et al. Moreover, this modification would have been prompted by the teachings and suggestions of Kawanishi et al. that their calculated dimensions of an elevator shaft include the distances between objects, such as the wall surfaces and elevator components, etc., see at least page 5 paragraphs 0074 - 0075 of Kawanishi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would be utilized in hoistways that include ropes as a structural element and would obtain a complete dimensioning and measurement of every aspect in such hoistways that includes a beam edge to rope center distance measurement. Therefore, it would have been obvious to combine Crain et al. in view of Kawanishi et al. with the well-known technique of including a rope as part of the elevator components found in a hoistway to obtain the invention as specified in claim 13.

-	With regards to claim 14, Crain et al. in view of Kawanishi et al. disclose the system of claim 9, wherein the at least one measurement comprises all primary and secondary linear measurements and offsets of every aspect of the structural elements at the site. (Crain et al., Pg. 9 ¶ 0123 - 0124, Pg. 10 ¶ 0127 - 0129, Pg. 10 ¶ 0137 - Pg. 11 ¶ 0144, Pg. 11 ¶ 0146 - 0147, Pg. 14 ¶ 0163, Pg. 37 ¶ 0479 - 0498 [“the scanner may be used to model not just interior environments but also the exterior of the structure and/or various other parts of the structure or the entirety of the structure, including surface and subsurface aspects” and “The surfaces of the room as detected with the radar may now be merged with the control coordinates to enable dimension of every aspect of the interior for modeling. This will include creation of all the data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets”]) Crain et al. fail to disclose explicitly a rope to rope distance. Pertaining to analogous art, Kawanishi et al. disclose wherein the at least one measurement comprises an elevator component to elevator component distance. (Kawanishi et al., Pg. 5 ¶ 0074 - 0076 [“the dimensions calculator 105 calculates the dimensions of the elevator shaft, by using second integrated measurement data after the alignment for the whole elevator shaft, as acquired by the alignment process. Here, the dimensions of the elevator shaft means the height from the floor to the ceiling of the elevator shaft, and the distances between objects, such as the wall surfaces and elevator components, etc.”]) Kawanishi et al. fail to disclose expressly that ropes are included as elevator components. However, the Examiner takes official notice of the fact that including ropes as part of elevator components found in a hoistway is notoriously well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Crain et al. in view of Kawanishi et al. with to include a rope(s) as part of the elevator components found in the hoistway. This modification would have been prompted in order to enhance the combined base device of Crain et al. in view of Kawanishi et al. with the well-known fact that ropes are a commonly encountered structural element of an elevator found in hoistways. Including ropes in the structural elements of the hoistway would enhance the combined base device by allowing for it to be utilized in hoistways that include ropes as a structural element in order to facilitate the complete dimensioning and measurement of every aspect in such hoistways, including a rope to rope distance measurement, and thereby ensure that every dimensioning and measurement detail is obtained when the combined base device is utilized in hoistways that include ropes as a structural element. Furthermore, this modification would have been prompted by the teachings and suggestions of Crain et al. that their system may be utilized to capture data in various settings such as indoor environments, that a scanned target can be any environment, structure and/or object desired, that they model the dimensions of an entirety of a structure, including surface and subsurface aspects, and that their system enables dimensioning of every aspect of an interior for modeling and includes data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets, see at least page 5 paragraph 0101, page 5 paragraph 0103 - page 6 paragraph 0104, page 6 paragraph 0108, page 9 paragraphs 0122 - 0123, page 10 paragraph 0132 and page 11 paragraphs 0140 and 0144 of Crain et al. Moreover, this modification would have been prompted by the teachings and suggestions of Kawanishi et al. that their calculated dimensions of an elevator shaft include the distances between objects, such as the wall surfaces and elevator components, etc., see at least page 5 paragraphs 0074 - 0075 of Kawanishi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would be utilized in hoistways that include ropes as a structural element and would obtain a complete dimensioning and measurement of every aspect in such hoistways that includes a rope to rope distance measurement. Therefore, it would have been obvious to combine Crain et al. in view of Kawanishi et al. with the well-known technique of including a rope(s) as part of the elevator components found in a hoistway to obtain the invention as specified in claim 14. 

-	With regards to claim 15, Crain et al. in view of Kawanishi et al. disclose the system of claim 9, wherein the at least one measurement comprises all primary and secondary linear measurements and offsets of every aspect of the structural elements at the site. (Crain et al., Pg. 9 ¶ 0123 - 0124, Pg. 10 ¶ 0127 - 0129, Pg. 10 ¶ 0137 - Pg. 11 ¶ 0144, Pg. 11 ¶ 0146 - 0147, Pg. 14 ¶ 0163, Pg. 37 ¶ 0479 - 0498 [“the scanner may be used to model not just interior environments but also the exterior of the structure and/or various other parts of the structure or the entirety of the structure, including surface and subsurface aspects” and “The surfaces of the room as detected with the radar may now be merged with the control coordinates to enable dimension of every aspect of the interior for modeling. This will include creation of all the data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets”]) Crain et al. fail to disclose explicitly a rope to wall distance. Pertaining to analogous art, Kawanishi et al. disclose wherein the at least one measurement comprises an elevator component to wall distance. (Kawanishi et al., Pg. 5 ¶ 0074 - 0076 [“the dimensions calculator 105 calculates the dimensions of the elevator shaft, by using second integrated measurement data after the alignment for the whole elevator shaft, as acquired by the alignment process. Here, the dimensions of the elevator shaft means the height from the floor to the ceiling of the elevator shaft, and the distances between objects, such as the wall surfaces and elevator components, etc.”]) Kawanishi et al. fail to disclose expressly that a rope is included as an elevator component. However, the Examiner takes official notice of the fact that including a rope as part of the elevator components found in a hoistway is notoriously well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Crain et al. in view of Kawanishi et al. with to include a rope as part of the elevator components found in the hoistway. This modification would have been prompted in order to enhance the combined base device of Crain et al. in view of Kawanishi et al. with the well-known fact that a rope(s) is a commonly encountered structural element of an elevator found in hoistways. Including a rope(s) in the structural elements of the hoistway would enhance the combined base device by allowing for it to be utilized in hoistways that include ropes as a structural element in order to facilitate the complete dimensioning and measurement of every aspect in such hoistways, including a rope to wall distance measurement, and thereby ensure that every dimensioning and measurement detail is obtained when the combined base device is utilized in hoistways that include ropes as a structural element. Furthermore, this modification would have been prompted by the teachings and suggestions of Crain et al. that their system may be utilized to capture data in various settings such as indoor environments, that a scanned target can be any environment, structure and/or object desired, that they model the dimensions of an entirety of a structure, including surface and subsurface aspects, and that their system enables dimensioning of every aspect of an interior for modeling and includes data to enable calculation of all primary and secondary linear measurements, areas, volumes and offsets, see at least page 5 paragraph 0101, page 5 paragraph 0103 - page 6 paragraph 0104, page 6 paragraph 0108, page 9 paragraphs 0122 - 0123, page 10 paragraph 0132 and page 11 paragraphs 0140 and 0144 of Crain et al. Moreover, this modification would have been prompted by the teachings and suggestions of Kawanishi et al. that their calculated dimensions of an elevator shaft include the distances between objects, such as the wall surfaces and elevator components, etc., see at least page 5 paragraphs 0074 - 0075 of Kawanishi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would be utilized in hoistways that include ropes as a structural element and would obtain a complete dimensioning and measurement of every aspect in such hoistways that includes a rope to wall distance measurement. Therefore, it would have been obvious to combine Crain et al. in view of Kawanishi et al. with the well-known technique of including a rope as part of the elevator components found in a hoistway to obtain the invention as specified in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akasaka et al. U.S. Patent No. 7,249,250; which is directed towards a system and method that identifies types of equipment, such as an elevator, for installation at an installation site based on automatically extracted structural data of the installation site. 
Juvonen et al. U.S. Publication No. 2011/0134439 A1; which is directed towards a device and method for measuring various dimensions of an elevator hoistway. 
Qiu U.S. Publication No. 2010/0309452 A1; which is directed towards a methods and devices for surveying elevator hoistways, wherein various vertical and lateral dimensions are measured.
Spader et al. U.S. Publication No. 2020/0302630 A1; which is directed towards a method and device for capturing three-dimensional images of a location and extracting structural characteristics from the three-dimensional image, such as various dimensions of the location. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667